Citation Nr: 0301646	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  99-08 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
headaches, evaluated as 30 percent disabling for the 
period from January 17, 1997 to January 1, 1999. 

2.  Entitlement to an increased rating for post traumatic 
headaches, currently evaluated as 10 percent disabling 
from January 1, 1999, to include the issue of whether a 
reduction in rating was proper.

(The claim of entitlement to an increased evaluation for 
post traumatic headaches from January 1, 1999 will be the 
subject of a later post-development decision.)  


REPRESENTATION

Appellant represented by:	Puerto Rico Bureau of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
June 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
which increased the evaluation for the veteran's service 
connected post traumatic headaches to 30 percent disabling 
and, on the basis of clear and unmistakable error, 
thereafter reduced the rating to a 10 percent evaluation.

Although having requested a local hearing on his 
substantive appeal received in May 1999, the veteran 
withdrew that request in a written statement received in 
October 1999, and the appeal is being processed 
accordingly.  

The veteran initiated the appellate process by filing a 
notice of disagreement against a May 1997 rating, which 
increased the disability evaluation for the veteran's 
service connected post traumatic headaches to 30 percent.  
That evaluation was subsequently reduced pursuant to 
38 C.F.R. § 3.105 (2002) (clear and unmistakable error) to 
a 10 percent rating.  The RO has certified the issue on 
appeal as a claim of entitlement to an increased rating 
for post traumatic headaches, currently evaluated as 10 
percent disabling.  Inasmuch as the RO has actually 
considered the respective claims and the Board perceives 
no prejudice to the veteran, consequently, the issues on 
appeal have been restyled as set forth on the first page 
of this decision.

The Board is undertaking additional development on the 
issue for increased evaluation for post traumatic 
headaches for the period from January 1, 1999, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  
Thereafter, the Board will provide notice of that 
development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response, the Board will prepare a separate 
decision addressing this issue.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  The evidence for the period from January 17, 1997 to 
January 1, 1999 demonstrate subjective headaches without 
evidence of any further disability such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, or of 
multi-infarct dementia.


CONCLUSION OF LAW

The schedular criteria for rating greater than 30 percent 
for post traumatic headaches, currently evaluated as 30 
percent disabling for the period from January 17, 1997 to 
January 1, 1999 have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8045 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002) (VCAA).  This legislation provides among other 
things for notice and assistance to claimants under 
certain circumstances.  See also new regulations at 38 
C.F.R. § 3.159, promulgated pursuant to the enabling 
statute.  The Board notes that that while this law was 
enacted during the pendency of this appeal, it was 
considered by the RO as reflected by the correspondence to 
the veteran dated November 29, 2001.  Thus, there is no 
prejudice to the veteran in proceeding with this appeal.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has 
not identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, 
the claimant has not referenced any unobtained, 
obtainable, evidence that might aid the claim for the 
pertinent period.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file 
vis-à-vis the pertinent period; a VA examination dated in 
April 1997 was afforded, treatment records, and clinical 
medical records for the pertinent period are in the file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim.  

The issue on appeal pertains to an increased evaluation 
and, in that context, the duty to assist has not changed 
and still falls squarely on the VA, to include affording 
hearings, obtaining identified evidence, government 
records, affording examinations, where appropriate and 
etc. where such would be helpful, relevant and necessary 
for a full and fair adjudication of his claim.  
Satisfactory efforts have been made in these regards, and 
the veteran has been offered an opportunity to submit 
additional evidence in support of the claim.  

In the context of an increased rating, the subject of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant", Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is of questionable relevance in light of VA's 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim versus any tacit obligation of the 
veteran.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board concludes that given the completeness 
of the present record which shows substantial compliance 
with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran 
by proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, 
there is no indication that additional relevant records 
exist that have not been obtained.  Accordingly, 
additional development for compliance with the new duty to 
assist requirements is not necessary, and the appellant is 
not prejudiced by the Board's decision not to do so.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  The present level of disability is of 
primary concern where service connection has been 
established and an increase in the disability rating is at 
issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight 
of the "negative" evidence against the claim: the 
appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Service connection for post traumatic headaches was 
established pursuant to a September 1988 rating.  A 10 
percent evaluation had been in effect from June 3, 1987.  
The pertinent claim on appeal was initiated by a request 
filed in January 1997 for re-evaluation of the disability.  

The veteran was afforded a VA examination in April 1997.  
The veteran reported having severe headaches, lasting 2-3 
days, alleviated by medication and sleep.  He reported 
that when the headaches occurred, he had to interrupt all 
activity and sleep.  He reported about one episode per 
month.  He indicated that his employment was then inside 
and did not involve exposure to the sun, which used to 
trigger his headaches.  Objectively, he was alert, 
oriented, cooperative and in no acute distress.  There 
were no impairments appreciated with respect to his 
cranial nerves.  There was no aphasia, apraxia or agnosia.  
He demonstrated a normal gait.  There was no dysmetria or 
dysingeria.  There were no pathological reflexes.  
Diagnosis was status post head trauma with post concussion 
syndrome.  Post traumatic headaches.

The rating schedule provides that the disability will be 
rated pursuant to Diagnostic Codes 8045 and 9304.  Purely 
subjective complaints, following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
Diagnostic Code 9304 which provides for dementia due to 
head trauma.  This 10 percent rating will not be combined 
with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  Purely 
neurological disabilities such as hemiplegia, epileptiform 
seizures, facial nerve paralysis, etc. resulting from 
brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, Code 8045.

A review of the findings on examination and treatment 
records show that the veteran's headache symptoms for the 
pertinent period are consistent with the complaints set 
forth in Diagnostic Code 8045.  These include headaches, 
dizziness and insomnia.  There is no evidence of any 
disability such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, or of multi-infarct dementia 
during the pertinent period.  Under these provisions, a 
rating in excess of 10 percent is specifically prohibited 
under Code 8045.

The veteran's service-connected post traumatic headaches 
might also be evaluated under the provisions of 38 C.F.R. 
§  4.124a, Diagnostic Code 8100, pertaining to migraine 
headaches.  Under that code, a 10 percent evaluation is 
warranted with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 
30 percent evaluation is assigned with characteristic 
prostrating attacks occurring on an average once a month 
over last several months, and a 50 percent evaluation, the 
highest rating under this code, is assigned with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  
Nonetheless, evaluating the veteran's disability there 
under would not be more beneficial.  The Board observes 
that characteristic prostrating attacks were not 
diagnosed, and even if they were, the frequency of 
reported headache episodes (only once a month) precludes a 
more favorable rating under Diagnostic Code 8100. 

The preponderance of the evidence is against the claim for 
increased evaluation for the period from January 17, 1997 
to January 1, 1999.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991).  

There is no competent evidence of record which indicates 
that the veteran's headaches caused marked interference 
with employment during the pertinent period beyond that 
which is contemplated under the schedular criteria, or 
that there has been any necessary inpatient care.  Thus, 
there is no basis for consideration of an extraschedular 
evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for post traumatic 
headaches for the period from January 17, 1997 to January 
1, 1999 is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

